Exhibit 10.53

 
Chordiant Software
 
 
Order Form
 
 
By the terms of this Order Form, Chordiant Software International GmbH
(“Chordiant”) agrees to license its software to [DAK] (“DAK”), a customer of IBM
Deutschland GmbH (“IBM”) in accordance with the terms of the Software License
and Services Agreement (the “License Agreement”) dated December __, 2006 between
Chordiant and DAK. In consideration of Chordiant entering into such License
Agreement, IBM will pay Chordiant in the amounts and on the terms set forth
below in this Order Form.
 
 
Customer Name: [DAK, Deutsche Angestellten Krankenkasse]
 


A: SOFTWARE LICENSE


Designated Center:


Hardware:  HP Proliant 
Operating System: SLES 9 (SUSE LINUX ENTERPRISE SERVER, V9)
Customer Application: Contact Center Architecture
Customer Relational Database (Marketing product Software): UDB
Geographic Location: Germany
Licensed End-User: DAK




Software Product(s)
Quantity
License Type (i.e. Named User/Client, Server, Developer)
URN’s (no. of)
License Fee
       
Chordiant Call Center Advisor Browser Edition
20,000
Concurrent Users
         
Chordiant Foundation Server
Enterprise
CPU
 
- Application Components
     
- Business Process Server
     
- Security Server
     
- Café Server
     
- CTI Server
     
- Persistence Server
     
- Request Server
     
- JDBC Connector
     
- Chordiant Connector for WebSphere MQ
     
- Chordiant Interaction Controller
             
Chordiant Tools Bundle
Enterprise
Developers
 
- Chordiant Business Process Designer
     
- Chordiant Café Developer Environment
             
Chordiant Marketing Director
9 Mio
URN
         
Chordiant Rules Server
4
CPU
         
Chordiant Rules Designers
5
Designers
         
License Fee
   
 €11,017,000
plus applicable statutory VAT
     



B. Payment Terms


IBM will issue a purchase order to Chordiant on or before December 19, 2006 for
the license fee described above (Total = €11,017,000 + VAT). The license fee is
due and payable to Chordiant within 10 days.


Miscellaneous. 


Additionally, the parties agree that:



(i)  
Chordiant warrants for a period of twelve months from the delivery date that the
Software, as delivered by Chordiant, will substantially perform the functions
described in the associated Documentation in all material respects when operated
on the application server on which the Documentation states the Software can
operate. Provided that IBM gives Chordiant written notice of a breach of the
foregoing warranty during the warranty period, Chordiant shall correct any
reproducible errors that cause the breach of the warranty in accordance with its
technical support policies, or if Chordiant is unable to make the Software
operate as warranted, Customer shall be entitled to terminate the Software
license, and Chordiant shall refund the License Fees paid for the applicable
Software license to IBM.

(ii)  
Chordiant warrants the diskettes/CD disks media to be free of defects in
materials and workmanship for thirty (30) days from the delivery date. Chordiant
shall replace defective media.

(iii)  
Except for the remedy provided in clause (i) above, all fees due under this
Order Form shall be non-cancelable and the sum paid non-refundable.

(iv)  
IBM shall have no right, title or interest to the software licenses described in
this Order Form.

(v)  
As specified on this Order Form, Chordiant shall deliver to IBM, one copy of the
Software media and Documentation (CD-ROM or bound, whichever is generally
available) (“Master Copy”) for each Software license specified above for use at
the Designated Center. IBM shall be responsible for installation of the
Software. Software is deemed accepted upon delivery to IBM.



Chordiant Software International GmbH          Customer:




/s/ Juergen Neubauer                 /s/ Andreas Strausfeld   
Signature                     Signature




Juergen Neubauer                 Andreas Strausfeld   
Print Name                  Print Name




            Lieter des Geschaftsbereichs
Geschaftsfuhrer                     IT Services   
Print Title                      Print Title


19 December 2006                    19 Dezember 2006  
Date                   Date




/s/ Peter Norman


Peter Norman
Chief Financial Officer
December 18, 2006


/s/ Steven R. Springsteel


Steven R. Springsteel
President and CEO
December 18, 2006